Citation Nr: 9922448	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for tinnitus with 
Eustachian tube dysfunction due to barotrauma, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1989.  


REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
1995 denying service connection for hearing loss the veteran 
attributes to his service-connected tinnitus, rated 10 
percent disabling since January 1990.  The veteran also 
claimed that he has lost the ability to fly in airplanes due 
to the barotrauma that caused his tinnitus, and sought 
compensation for that loss but the September 1995 rating 
decision did not address the arguments regarding the 
veteran's asserted loss of the ability to fly.  At the time 
of that rating decision, the veteran was also pursuing 
several other claims for Department of Veterans Affairs (VA) 
benefits, including service connection for right knee and 
left shoulder disabilities, and increased ratings for 
service-connected right finger or hand, ankle and wrist 
disabilities.  Those other claims were in various stages of 
development, and the veteran had perfected appeals of several 
of them.  The veteran commenced this appeal by filing a 
Notice of Disagreement in November 1995 in which he expressed 
his disagreement with VA's denial of his claim for loss of 
the ability to fly.  

In a November 1996 rating decision the RO revised the grant 
of service connection for tinnitus to include tinnitus with 
Eustachian tube dysfunction due to barotrauma, and continued 
the 10 percent rating, and the veteran again expressed his 
disagreement in December 1996.  He was provided a Statement 
of the Case explaining that a rating of more than 10 percent 
was not warranted because the evidence did not suggest he 
experienced severe symptomatology with tinnitus, dizziness 
and occasional staggering.  The veteran perfected his appeal 
in June 1997, and requested an increased rating on an 
extraschedular basis due to the fact that his intolerance of 
swift changes in barometric pressure severely limits his 
daily activities, prevents him from flying and therefore 
severely hampers his employment opportunities.  

Following additional development, including several VA 
compensation and pension examinations, in November 1998 the 
veteran's claim for a higher rating for the residuals of 
barotrauma remained denied, as did the other claims for 
increased ratings for right finger, right ankle and right 
wrist disabilities, and the claim for service connection for 
hearing loss in the right ear.  The claim of entitlement to 
service connection for defective hearing of the left ear as 
secondary to service-connected tinnitus with Eustachian tube 
dysfunction secondary to barotrauma was granted, however, and 
the disability was assigned a noncompensable rating.  At that 
time the RO also concluded clear and unmistakable error was 
committed in its prior decision not to grant the bilateral 
factor for the veteran's service-connected calluses, and 
accordingly assigned the bilateral factor for those 
disabilities effective from January 1990.  The veteran was 
provided a Supplemental Statement of the Case (SSOC) and 
rating decision in November 1998 explaining the bases for 
those determinations.  

In December 1998, the RO received a VA Form 21-4138, 
Statement in Support of Claim, in which he wrote:  "Issue: 
Inability to fly/Sudden pressure changes.  The only issue I 
am appealing is my loss of ability to fly/sudden pressure 
changes."  He then went on to detail problems he suffers 
when subjected to sudden pressure changes, including when 
traveling on a subway system, in skyscrapers, and when 
driving through a fast moving storm.  The symptoms he 
described included being in "a daze," "getting sick while 
traveling in an elevator" and "sudden dizziness."  Based 
on the foregoing, the Board finds the veteran has withdrawn 
his appeal as to all issues except the claim of entitlement 
to an increased rating for tinnitus residuals of barotrauma 
to include consideration of the symptoms that result in the 
veteran's asserted inability to fly.  38 C.F.R. § 20.204.  

Upon receipt of the VA Form 21-4138 dated in December 1998, 
an SSOC was not prepared, and it does not appear the RO has 
yet considered that evidence.  In February 1999 the RO 
advised the veteran that his appeal was being forwarded to 
the Board, but made no mention of having received and 
considered the December 1998 evidence.  Argument submitted on 
the veteran's behalf in May 1999 indicated remand was 
appropriate in this case, as the RO had not addressed the 
evidence submitted by the veteran in December 1998, and the 
veteran had not waived first consideration of that argument 
by the RO.  

VA regulations require that a SSOC will be furnished to the 
appellant and his representative when additional pertinent 
evidence is received after the most recent SSOC was issued.  
38 C.F.R. § 19.31.  VA regulations also require the Board to 
remand a matter to cure a procedural defect.  38 C.F.R. 
§ 19.9.  Accordingly, this matter is REMANDED for the 
following action:  

The RO should consider the evidence 
submitted by the veteran on the VA Form 
21-4138 received in December 1998, and 
take appropriate action with regard to 
the veteran's claim of entitlement to a 
disability rating on an extraschedular 
basis that contemplates the symptoms and 
manifestations he has described and has 
asserted impair his daily activities, 
including travel and employment, in 
accordance with the provisions of 
38 C.F.R. § 3.321(b)(1998).  The RO 
should undertake any additional 
development that it deems is warranted.  
Once such action is completed, a SSOC 
should be furnished to the veteran and 
his representative, if any, addressing 
the evidence not addressed in the SSOC 
dated in November 1998.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


